 KELLY-SPRINGFIELD TIRE COMPANYKelly-Springfield Tire Company and Local No. 26,United Rubber, Cork, Linoleum and PlasticWorkers of America. Case 5-CA-12107March 30, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn November 30, 1981, Administrative LawJudge Thomas E. Bracken issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel and the Charging Party filed an-swering briefs and motions to strike.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.'1. In January 1980 Respondent informed theUnion, which has represented Respondent's em-ployees for more than 40 years, that it had certainvolumes containing information about chemicalmaterials used in the plant, including a listing ofchemicals and sheets setting forth precautions con-cerning the handling of chemical substances in theplant. Shortly thereafter the Union requested thelist of chemicals and copies of the handling precau-tion sheets. Respondent refused to furnish theUnion the information requested.We agree with the Administrative Law Judgethat the information, which relates to the healthand safety of employees and to implementation ofprovisions of the bargaining contract, is relevant tothe Union's function as bargaining representative.We also agree with his rejection of Respondent'sdefenses based upon in-plant access it afforded indi-vidual employees to the information, upon Re-spondent's supplying the Union the informationlater, in November 1980, and upon the availabilityof information through other proceedings. We dis-agree, however, with his rejection of Respondent'sdefense based upon its alleged proprietary interestin the material requested and the need to keepI We grant the motions of the General Counsel and the ChargingParty to strike an affidavit attached to Respondent's brief in support ofexceptions. The evidence presented in the affidavit was available at thetime of the hearing in this case.We deny the Charging Party's request that we impose costs and attor-ney's fees upon Respondent, as we do not consider Respondent's defensespatently frivolous See Heck's Inc.. 215 NLRB 765 (1974).266 NLRB No. 102them secret from competitors. We think Respond-ent has asserted a legitimate defense, which on itsface could possibly privilege nondisclosure of theinformation or require only conditional disclosure.2Therefore, in view of Respondent's contention thatdisclosure of the requested information might com-promise its proprietary interests, we shall modifythe Administrative Law Judge's findings and rec-ommended order.The possibility that some of the information thatthe Union requested may be subject to a propri-etary defense does not excuse Respondent fromfurnishing information as to which no adequate de-fense is raised.3Accordingly, we conclude that Re-spondent violated Section 8(a)(5) and (1) of the Actby failing to supply the Union with the list ofchemicals and the handling precaution sheets re-quested to the extent the information does not con-stitute proprietary secrets.2. In November 1980, some 8 months after theUnion had requested the information, Respondentsupplied the Union with the list of chemicals usedin the plant and copies of the handling precautionsheets. The Administrative Law Judge recommend-ed, as remedy for the 8(a)(5) violation based uponRespondent's earlier refusal to furnish the informa-tion, that Respondent be required further to identi-fy the materials on the list of chemicals and on thesheets,4and to cross-reference the names on the listof chemicals to the substances covered by the han-dling sheets. We adopt this recommended remedyalthough the 8(a)(5) violation found is not basedupon Respondent's failure to furnish these identify-ing materials.5As the Administrative Law Judgepointed out, some names on the list of chemicalswere descriptive words from which the actualchemical could not be determined; the names onthe handling sheets were code names for the sub-stances described by the sheets and may not reveal2 See Plough. Inc., 262 NLRB 1095 (1982); Minnesota .ining & Mfg.,261 NLRB 27 (1982).Member Hunter agrees with the result here for the reasons stated in hisconcurrence in Minnesota Mining & Mfg.3 Respondent contended that the matenal, in general, is proprietaryand did not specify the particular items it considered proprietary4 The Administrative Law Judge recommended that Respondent fur-nish the Union with the generic names of all chemicals on the list thatwere described by an expert witness (Dr. Wagoner) as insufficiently iden-tified, and the generic names of substances referred to on handling sheetsby code names.s The Union did not specifically refer to these matters when it request-ed the list and the handling sheets by letter dated March 3. 1980. but theletter made clear that the Union requested the material "so that we mayknow what hazards we are exposed to in the plant, the degree of hazard.the exposure effects, and what we can do to help protect our own healthand life" Respondent had previously indicated the futility of requesting across-reference in its letter of January 10, 1980, when it stated: "Thechemicals are not cross-referenced to the code names shown on the han-dling sheets and there is no intention of giving this information even ifknown. This is considered proprietary."587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe chemicals in the substances; and cross-referenc-ing is a necessary link between the chemicals listedand the substances covered by the handling sheets.Without the generic names of the chemicals used inthe plant and without cross-referencing, or somefurther description of the substances covered bythe handling sheets, the Union cannot identify thespecific chemicals to which employees are exposedin the workplace or determine the hazards in-volved in handling particular substances and theprotection needed by employees. Consequently, weconsider the Administrative Law Judge's recom-mended Order to be an appropriate remedy for theviolation found since the Order simply requires Re-spondent to furnish the information requested withthe decoding and identification necessary for theUnion to understand it and to make practical use ofit in the bargaining process.6Respondent contends, however, at least with re-spect to the cross-reference, that disclosure of theadditional materials would substantially impinge onits proprietary interests. Therefore, with respect tothat part of the material which Respondent con-tends is proprietary we shall follow the policy weadopted in recent cases.7We shall give the partiesan opportunity to reach an agreement through col-lective bargaining concerning conditions underwhich the information may be furnished the Unionwith appropriate safeguards to Respondent's pro-prietary interests. If the parties are unable to reachan accommodation of their respective interests,they may be before the Board again, and if theissue of whether they have bargained in good faithis presented, we will determine the question on thetotality of circumstances.sIf necessary then, weshall undertake the task of balancing the Union'sright to the relevant data with Respondent's ex-pressed concerns over the proprietary nature of thematerials. At this time we shall order Respondentto bargain in good faith about providing the mate-rials it asserts are proprietary.AMENDED CONCLUSIONS OF LAWWe adopt the Administrative Law Judge's Con-clusions of Law, with the substitution of the fol-lowing paragraph for Conclusion of Law 4:"4. By refusing on or about March 3, 1980, andcontinuing to refuse until November 1980, to fur-nish the Union with a listing of all chemicals usedI We do not agree with the Administrative Law Judge that it wouldbe appropriate to require Respondent to furnish the names of additionalchemicals that were used in the plant before January 1980, as such aremedy in our view is not suitably related to the violation found.7 Minnesota Mining & Mfg. supra: Borden Chemical, 261 NLRB 64(1982); Colgate-Palmolive, 261 NLRB 90 (1982).8 Substantiation of various positions asserted by the parties would bean important element of such an evaluation.in the plant and copies of the handling precautionsheets-except those chemicals and sheets whichconstitute proprietary trade secrets-Respondenthas engaged in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondent, Kelly-Springfield Tire Com-pany, Cumberland, Maryland, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faithwith Local No. 26, United Rubber, Cork, Lino-leum and Plastic Workers of America, as the exclu-sive bargaining representative of its employeesfound to be an appropriate unit, by refusing to fur-nish in a timely manner a listing of all chemicalmaterials used in the plant and copies of the han-dling precaution sheets, except those materials andsheets which constitute proprietary trade secrets.(b) In any like or related manner refusing to bar-gain collectively or interfering with, restraining, orcoercing employees in the exercise of the rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) To the extent that the information does notconstitute the Respondent's proprietary trade se-crets, upon request:(I) Furnish the Union with the generic name ofeach chemical set forth in the handling precautionsheets where only a code name is set forth.(2) Furnish the Union with the generic names ofall chemicals contained on the "Revised List ofChemicals" that were described by Dr. Wagoner asinsufficiently identified or questionable.(3) Furnish the Union with a cross-reference ofnames contained on the Revised List of Chemicalswith code names set forth on the handling precau-tion sheets.(b) To the extent that the information does con-stitute the Respondent's proprietary trade secrets,upon request bargain collectively in good faithwith Local No. 26, United Rubber, Cork, Lino-leum and Plastic Workers of America, concerningfurnishing the Union with (1) the generic name ofeach chemical set forth in the handling precautionsheets where only a code name is set forth; (2) thegeneric names of all chemicals contained on theRevised List of Chemicals that were described byDr. Wagoner as insufficiently identified or ques-588 KELLY-SPRINGFIELD TIRE COMPANYtionable; (3) a cross-reference of names containedon the Revised List of Chemicals with code namesset forth on the handling precaution sheets; andthereafter comply with the terms of any agreementreached through such bargaining.(c) Post at its plant in Cumberland, Maryland,copies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by theRegional Director for Region 5, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain collectivelywith Local No. 26, United Rubber, Cork, Li-noleum and Plastic Workers of America, byrefusing to furnish it with a listing of allchemical materials used in the plant and copiesof the handling precaution sheets, except thosematerials and sheets which constitute propri-etary trade secrets.WE WILL NOT in any like or related mannerrefuse to bargain collectively with the Unionor interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL, upon request, furnish the Unionthe following information to the extent it doesnot constitute proprietary trade secrets: (1) thegeneric name of each chemical set forth in thehandling precaution sheets where only a codename is set forth; (2) the generic names of allchemicals contained on the Revised List ofChemicals that were described by Dr. Wagon-er as insufficiently identified or questionable;(3) a cross-reference of names contained on theRevised List of Chemicals with code names setforth on the handling precaution sheets.WE WILL, upon request, bargain in goodfaith with the Union about furnishing the in-formation listed above, to the extent it doesconstitute proprietary trade secrets, andcomply with the terms of any agreementreached through bargaining.KELLY-SPRINGFIELD TIRE COMPANYDECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge:This case was heard at Cumberland, Maryland, on De-cember 19, 1980,' and in Baltimore, Maryland, on Janu-ary 23, 1981. The charge was filed by Local No. 26,United Rubber, Cork, Linoleum and Plastic Workers ofAmerica (hereafter the Union or Local 26), on April 14.On May 28, a complaint was issued, amended June 12,alleging a violation by Kelly-Springfield Tire Company(Respondent) of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended. The issue set forth inthe complaint was whether Respondent violated Section8(a)(5) and (I) of the Act by failing and refusing to fur-nish the Union with a listing of all chemical materialsused in the plant and copies of handling precautionsheets.Respondent's answer to the complaint was duly filed,and denies the commission of any unfair labor practices.Respondent further denied that the Union had requestedthe listing and the handling sheets in order to carry outproperly its representation responsibilities under the col-lective-bargaining agreement, but alleged it was done toassist certain of its members in preparing for a personalinjury suit.During the course of the hearing, the testimony dis-closed that Respondent had, subsequent to the filing ofits answer, supplied the Union with a list of chemicalnames and with the handling precaution sheets that ap-plied to chemicals used in the plant of Respondent in1979 and 1980. The General Counsel and counsel for theCharging Party both contend that the listing of chemicalmaterials and the handling precaution sheets so supplieddo not contain generic chemical names which sufficientlyidentify the chemicals involved, and that Respondent, inorder to bargain properly, must supply a generic namethat identifies the chemical referred to. The ChargingParty further argues that Respondent must furnish itwith a list, not only of those chemicals currently in use,but also of all chemicals previously used in the plant.All dates are in 1980, unless otherwise indicated.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the oral argument of the General Counsel, andthe briefs filed by the Company and the Union, I makethe following:FINDINGS OF FACTI. JURISDICTIONThe Company, a Maryland corporation, manufacturesautomobile tires at its plant in Cumberland, Maryland,where, during the preceding 12 months, it purchased andreceived materials and supplies valued in excess of$50,000 from points located outside of the State. TheCompany admits, and I find, that it is an employer en-gaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent and Local 26 have had collective-bargain-ing agreements extending over a period of 44 years.3The current collective-bargaining agreement (G.C. Exh.10) is for the period of June 11, 1979, to June 8, 1982,and covers approximately 1,700 employees. Set forththerein is the following bargaining unit:The term "employees" for the purpose of thisAgreement includes: hourly rated and pieceworkproduction, and maintenance employees at theCompany's plant in Cumberland, Maryland, exclud-ing those employees working in the capacity ofoffice, clerical, supervisory employees, watchmenand guards, and all other supervisory employeeswith authority to hire, promote, discharge, disci-pline or otherwise effect changes in the status ofemployees or effectively recommend such action.The bargaining agreement also contains several otherprovisions that are relevant to this case:Article XSec. 3. The Company shall continue to make rea-sonable provisions for the safety and health of itsemployees during their work hours by providingcompetent Plant Dispensary Personnel. The Com-pany and the Union agree to cooperate in practicingand carrying out safety rules.2 Resp. Exh. 3 was not included in the exhibit files forwarded to me atthe conclusion of the hearing. Respondent's counsel was so notified andrequested to supply the exhibit if he wished it included in the record. Noreply having been received from Respondent, Resp. Exh. 3 is rejected.3 Respondent is, and has been since 1946, a wholly owned subsidiaryof Goodyear Tire and Rubber Company of Akron, Ohio. The recorddoes not indicate, nor is there any claim, that Local 26 ever had any col-lective-bargaining agreement with Goodyear Tire and Rubber Company.Article XISection 2: Safety Committee(a) A sub-committee of not more than three em-ployees representing the Company and not morethan three employees representing the Union will beappointed to serve as a Safety Committee to en-courage the promotion of safe working practicesand/or sanitary and healthy working conditionswithin the plant. A minimum of one Company rep-resentative and one Union representative will bechosen from the regular members of the Labor-Management Committee.(b) The Safety Committee will meet as often asdeemed necessary, but not less than once a monthfor the purpose of discussing safety problems andwill tour the plant periodically to observe the prog-ress of its recommendations. Members of the SafetyCommittee may, with the approval of their immedi-ate Supervisor, leave their job when requested forthe purpose of investigating a safety problem pro-vided it will not interfere with production. TheCompany will provide distinguishing insignia for allmembers of the Safety Committee to wear on planttours.The Company and the Union are also parties to a"Pension, Insurance, and Service Award Agreement."This agreement was originally entered into in 1950, andthe current version thereof is for the period of July 16,1979, until June 8, 1982. (G.C. Exh. 9.) This Agreementprovides for four different type pensions, with one ofthem being a "Disability Retirement Pension." This dis-ability pension enables a permanently incapacitated em-ployee to receive a pension under much less stringent eli-gibility rules than those required to receive the othertype pensions.B. Sequence of EventsThe facts and the chronology in this case are essential-ly undisputed, so that the disposition of the case princi-pally depends upon the resolution of questions of law.In January 1979, company officials called a meeting ofthe safety committee, and informed its members of "allthat was known about Tardax." Paul Heinrich, an em-ployee of the Company for 22 years, and the chairman ofits safety committee for 13 years, testified credibly thatthey were informed that Goodyear had tested a com-pound called Tardax, and the tests revealed it causedbladder cancer in rats. When the committee questionedthe chief chemist as to long-term effects of Tardax onthe employees, they were told that the only way thatany of the employees could get cancer from it was to eatthe compound. The Union thereafter contacted theMaryland Occupational Safety and Health Board(MOSHA), whose hygienists thereafter reviewed theplant. The record does not disclose that MOSHA re-quired Respondent to take any action as to its safety andhealth practices.On January 10, Respondent convened a meeting in itsgrievance room with the president of the Union, B. J.590 KELLY-SPRINGFIELD TIRE COMPANYCarter, and several members of the safety committee.Personnel Manager R. F. Schoch proceeded to givecopies of a 1-1/2-page letter to each person present.4(G.C. Exh. 2.) Schoch then read the letter, which wasaddressed to the president of the Union, aloud. The firstfour paragraphs read as follows:There are two volumes of "Handling Precaution"sheets in Junior Brelsford's office. Each sheetcovers a chemical code used in production.The information in these volumes are available tobe seen upon request to any employee in this plant.However, because of its proprietary nature duplica-tion or making copies will not be permitted. If anemployee wishes to personally make notes, he orshe may do so.These volumes will be available only in Mr.Brelsford's office when either he or the IndustrialHygienist technician, John Mace, or the SafetyManager, Pat Harness, are available. The hours willbe from 7:30 a.m. to 4:00 p.m.Each employee will be requested to read the in-troduction page so that he understands the inten-tions of the volumes.The letter then went on to describe some of the infor-mation that would be found in these "handling sheets,"5such as "An assessment of the Degree of Hazards and Ex-posure Effects involved in the handling of each specificmaterial," and "Recommendations on precautionary han-dling measures and protective equipment." The letterconcluded by stating that any employe who wanted toview these books would do so on his own time.On February 11 Safety Committeeman Joseph Taylor,pursuant to the instruction of Safety Committee Chair-man Heinrich, telephoned Brelsford and asked permis-sion to copy the material handling sheets. Brelsford re-fused to do so. By letter dated February 18, PersonnelManager Schoch wrote to the union president, in refer-ence to the Union's request to have its safety committeemembers copy the chemical code information in the han-dling sheets. The Company refused the Union's request,and again offered to let individual employees read sheetsthat pertained to the chemicals that employees workedwith or around. (G.C. Exh. 3.)Around this same time, Heinrich went to Brelsford'soffice to look at the Tardax handling sheet. Heinrich wasparticularly interested in Tardax, as he recalled that inthe fifties, when he was an operator, Tardax would bekept in open drums. Then, in recent time, the employeewho works with Tardax wears goggles, a mask, and adisposable uniform. When the employee finishes weigh-ing the Tardax he needs, he has to take a shower, put theuniform in a plastic bag, and discard it, before he canreturn to work. Brelsford allowed Heinrich to reviewthe Tardax handling precaution sheet, but refused toallow him to copy it.4Safety Committee Chairman Heinrich swas unable to be present, buthe subsequently received his copy of the letters The actual sheets, G C. Exhs. 6, 7, and 12, were captioned "HandlingPrecautions." Witnesses, and letters received into evidence referred tothese as chemical handling sheets, material handling sheets, and handlingsheets.By a lengthy letter dated March 3, the Union, byHeinrich, wrote to Respondent advising that it had beentrying to obtain from the Company information "aboutthe hazardous chemicals our members work with at theplant." The Union then requested that it receive "anentire copy of the handling precaution sheets, includingthe section listing all of the chemical materials used inthe plant." The Union concluded its letter by callingupon the Respondent:...to release all of this information to us that wemay know what hazards we are exposed to in theplant, the degree of hazard, the exposure effects,and what we can do to help protect our own healthand life.The Company denied the Union's request by letterdated March 6, and restated its position that it wouldallow "affected employees" to view the books containingthe chemical handling sheets, and take "personal notes."On March 13, the Company placed on its bulletinboards, a "NOTICE TO ALL EMPLOYEES" whoworked in the millroom, receiving, stores, cement house,and physical test lab, advising that "handling precautionsheets for each chemical used in this plant are availablefor your viewing in Junior Brelsford's office." Thesesheets had to be read on the employees' own time, andwhile the employee could take personal notes, the sheetscould not be copied in their entirety, nor would copiesbe made for any employee. (G.C. Exh. 8.)On April 14 the Union, by Heinrich as chairman of thesafety committee, filed a charge with the Board againstRespondent, alleging that since January 10 the Companyhad refused to furnish it with "copies of Chemical Han-dling Sheets," "and a complete list of chemicals to whichworkers are exposed by chemical families and formularather than just by a code name or number." On May 28,the Board issued the complaint herein, with the keyparagraph thereof reading as follows:6. On various occasions since January 1980, andby letter dated March 3, 1980, the Union, in orderthat it properly carry out its representation respon-sibilities under the collective-bargaining agreement,has requested that Respondent furnish it with a list-ing of all chemical materials used in the plant and acopy of the handling precaution sheets.As previously set forth in the answer filed by Re-spondent on August 14 to the complaint, Respondent ad-mitted that the Union had requested listings of chemicalmaterials and handling precaution sheets, but denied thatit had made those requests in order to properly carry outits representation responsibilities but had done so "inorder to assist certain of its members and their counsel inpreparing for a personal injury suit." Respondent furtheraverred that the information sought had, since January1980, "been available to the Union and all of its members[and] is now available to counsel of record for this pro-ceeding through discovery procedures in a lawsuit nowpending in Federal District Court in Baltimore, and is591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe subject of an OSHA regulation which becomes effec-tive in the near future."The record discloses that on July 29, 26 personalinjury suits were filed in the United States District Courtfor the District of Maryland by present employees orpersonal representatives of former employees against theGoodyear Tire and Rubber Company, alleging negligentexposure to chemicals during the course of their employ-ment at Respondent's Cumberland plant. The plaintifs inthe lead case are Paul F. Heinrich and his wife,6andthey were asking for $110 million in damages. The re-maining cases also sought substantial damages. WhileKelly-Springfield was not named as a defendant in thedistrict court case, it was constantly referred to in thepleadings as the employer of Heinrich and the otherplaintiffs. The suits were filed by the same law firmwhich represents the Union in the instant proceeding.The same law firm represents Kelly-Springfield in thedistrict court case as represents it in this Board proceed-ing.Also, on October 7, a complaint was filed with theOccupational Safety and Health Administration (OSHA)on behalf of 19 present or former employees of Kelly-Springfield against that Employer, alleging that the Em-ployer had failed to furnish these employees with expo-sure and medical records. This OSHA complaint wasfiled by the same law firm that represents the Union inthis Board proceeding.C. Documents Furnished by RespondentAfter the filing of the OSHA complaint, numerous let-ters were exchanged in October, November, and Decem-ber between Respondent's counsel and counsel for theUnion concerning chemical records. However, the sub-ject matter of these letters was not restricted to issuesarising out of the Board's complaint, but was intermixedwith discovery matters pertaining to the district courtcase, and the OSHA case, just as if there was one legalmatter between the parties.On November 4, the Union did receive from Respond-ent's counsel a 6-page list captioned "Revised List ofChemical Names" and a large packet of handling precau-tion sheets. (G.C. Exh. 11 and 12.) After Heinrich andother employees reviewed the sheets, they determinedthat handling sheets for 12 chemicals were not included,and the Union, then by letter dated November 11 re-quested copies of the sheets. On November 25, Respond-ent supplied these additional handling sheets. On Decem-ber 8, Respondent forwarded 61 more chemical handlingsheets to the Union advising that they were for chemi-cals no longer in use in the plant, but had been in usefrom time-to-time from 1972 and possibly earlier.D. Analysis and ConclusionThe basic law applicable to the facts of this case wasstated by Administrative Law Judge Robert E. Mullin inMinnesota Mining & Mfg., 261 NLRB 27 (1982):76 Heinrich was the same chairman of the safety committee who hasbeen previously referred to in this case.7 Administrative Law Judge Mullin, in the above-cited case, orderedthat company to furnish the union with various items of health informa-It has long been settled that the employees' ex-clusive bargaining agent is entitled to such informa-tion from the employer as is relevant and necessaryto the fulfillment of its obligation to fairly and prop-erly represent the employees in the bargaining unit.N.L.R.B. v. Truitt Manufacturing Co., 351 U.S. 149(1956); N.L.R.B. v. Acme Industrial Co., 385 U.S.432 (1967). Moreover, the union's right to such in-formation extends not only to the period when it isnegotiating a contract, but also during the life of theagreement for the purpose of administering or effec-tuating its terms, as well as preparing for future orprospective negotiations. The A.S. Abell Company,230 NLRB 1112 (1977); Western Massachusetts Elec-tric Company, 234 NLRB 118 (1978).Information that bears directly on the negotiationor administration of a bargaining agreement is pre-sumptively relevant. The standard for ascertainingthe need for such information is a showing of"probability that the desired information was rele-vant, and that it would be of use to the union incarrying out its statutory duties and responsibil-ities." N.L.R.B. v. Acme Industrial Co., supra; Gen-eral Electric Company, 199 NLRB 286, 288-289(1972); Brooklyn Union Gas Company, 220 NLRB189, 191-192 (1975); Globe Stores Inc., et al., 227NLRB 1251, 1254 (1977); Temple-Eastex, Incorporat-ed; etc., 228 NLRB 203, 204 (1977). In effect theemployer's responsibilities in this regard are predi-cated on the union's need for such information inthe fulfillment of its obligations to the employees inthe unit. [261 NLRB at 37, 38.]Respondent in its brief recognizes these legal princi-ples and cites in support of its position many of the samecases that were cited by the General Counsel in his oralargument, and by the Union in its brief. NLRB v. TruittMfg., 351 U.S. 149 (1956); NLRB v. Acme Industrial Co.,358 U.S. 432 (1967); Detroit Edison v. NLRB, 440 U.S.301 (1979). Respondent also properly recognizes in itsbrief that the duty to supply information under Section8(a)(1) turns upon "the circumstances of the particularcase," and cites Detroit Edison, and Truitt Mfg., just asthe General Counsel and the Union cited them.However, at this point, Respondent parts companywith the other parties. Respondent does not contend thatthe handling precaution sheets and the list of chemicalsare not relevant to the performance of the Union'sduties; it simply contends that it has fulfilled its duty offurnishing information to the Union due to its supplyingthe handling sheets on November 4 and 25, and due toits supplying a listing of all chemicals being used in theplant on November 4.tion that the union had requested, including the generic names of allchemicals and substances used or produced in the respondent's plant. Col-gate-Palmolive, 261 NLRB 90 (1982), also involved a request by a unionfor various items of chemical information, and Administrative Law JudgeGerald A. Wacknov's Decision ordered the company to supply the re-quested information to the union. Borden Chemical, 261 NLRB 64 (1982),likewise involved the request of a union for information about chemicalsused by that company. Administrative Law Judge Maunce M. Miller or-dered the company to furnish the requested information to the union.592 KELLY-SPRINGFIELD TIRE COMPANYBoth the General Counsel and the Union argue thatthe handling precaution sheets as furnished are inad-equate in the information contained therein, as each sheetonly identifies the chemical by a code name, and not bya generic chemical name that would be commonlyknown and understood by the Union and its representa-tives. The General Counsel further contends that becauseof this lack of information the Union does not knowwhat chemicals the employees are working with, andtherefore cannot bargain intelligently as to what hazardsthese chemicals constitute in the workplace. In likemanner, the Union is unable to bargain about their effecton the employees, or about safety precautions that itwould wish to institute, or about appropriate futuremedical, disability, and pension benefits.The General Counsel and the Union also argue thatthe "Revised List of Chemical Names" does not set forthsufficient identification to allow the Union to know intel-ligently what the chemical is that an employee workswith.In support of this position, the Union had Dr. JosephK. Wagoner, an admitted expert in the field of plantworkers health and safety, testify. Dr. Wagoner testifiedthat he had reviewed the Revised List of ChemicalNames and found only a few names that could be identi-fied by a generic term. He also found that some nameswere just general consumer names, such as fuel oil, andsome were descriptive words from which the actualchemical could not be determined. Dr. Wagoner did sub-sequently review this list of chemicals, and set forth inGeneral Counsel Exhibit I IA that 144 chemicals weresufficiently identified, 73 were not, and 8 were question-able. I credit Dr. Wagoner's uncontradicted testimony.Respondent set forth in its brief that on January 16,1981, it filed a consolidated response in the district court.This response was an affidavit of its employee TerryPhillips8which identified by chemical name, all of thechemicals described by Dr. Wagoner as being insuffi-ciently described, and further supplemented genericnames on Respondent's previous listing. It is Respond-ent's position that the issue of sufficiency of identificationhas been "substantially neutralized, if not cured, by theinformation provided to counsel for the Union in the affi-davit of Mr. Terry Phillips." Respondent also argues inits brief it does not have to supply a cross-reference ofthe generic names of the chemicals contained in the Re-vised List of Chemical Names, as the issue was not setout in the complaint, and only arose on December 19,the first day of the hearing.The circumstances of this particular case call stronglyfor a full and fair disclosure by the Employer of the in-formation requested by the Union. From that day in Jan-uary 1979, when the Company disclosed to the safetycommittee that a compound, long used in the shop,Tardax, caused cancer in rats, the Union's safety commit-tee became attentive to the matter of what chemicals itsmembers were using in the plant, and if they were beingused safely, by proceeding to explore the matter withMOSHA. Then, when they received Respondent's letterof January 10, informing them of the existence of theI Heinrich identified Phillips as Respondent's chief chemist.two volumes of handling precautions, with its limitedright to examine these sheets, clearly the Union had afurther right to be concerned about the safety and healthof its members. Later, when Taylor and Heinrich exam-ined the Tardax handling precaution sheet in February,they had to be impressed by its grim and terse cautions,some of which were, avoid breathing its dust and vapor,avoid skin contact, wash immediately if skin contactoccurs, wear gloves, use chemical goggles and a respira-tor, do not wear work clothes from company premises.Since they were only allowed to examine about sixsheets, the contents of several hundred other sheets wereunknown to them, and clearly they had a statutory dutyto request these handling sheets from the Company, andlearn what hazards or dangers that these chemicals rep-resented to their members. The spectre of cancer has fewequals in casting fear into the minds of American work-ers, and certainly the Union had not only the right, hutthe duty to seek out all chemicals that could be potentialdangers to the health and well being of its members. Bylearning what potential risks and hazards the employeesfaced in the plant, the Union would then be in a positionto bargain intelligently for protective measures to elimi-nate or reduce such hazards. In like manner, the Unioncould bargain for better medical facilities in the plantthat would be geared to meet these hazards, for greatermedical and surgical benefits, and for more relaxed eligi-bility rules for the securing of disability pensions.Respondent's defense that it has not violated the Actbecause it subsequently furnished the Union with a list-ing of all chemical materials and a copy of the handlingprecaution sheets is without merit. Respondent took 8months before it complied in the main with the Union'srequest for information. Such a delay evinces a failure tobargain in good faith within the meaning of Section8(a)(5) of the Act. Montgomery Ward, 234 NLRB 588,590 (1978) (3 months' delay); Colonial Press, 204 NLRB852, 861 (1973) (2 months' delay). Accordingly, for thereasons stated herein, I find that Respondent unlawfullyfailed and refused to bargain with the Union in goodfaith in February and March 1980, when it refused theUnion's requests for a listing of all chemical materialsused in the plant, and copies of the handling precautionsheets.I turn now to the General Counsel's and the Union'sposition that the handling precaution sheets are inad-equate as they only identify the chemical by a codename, known only to Respondent. The code name is asmeaningless to the Union as if it were in sanskrit. For theUnion to be able to intelligently know and evaluate whatchemical is being referred to, it is obvious that the Com-pany must decode the name so that it will be meaningful.As for the list of chemical materials, Respondent doesnot contest Dr. Wagoner's testimony which found that73 of the listed chemicals were not sufficiently identified,and 8 were questionable. Rather, Respondent maintainsthat it has provided counsel for the Union with a copyof an affidavit it filed in the district court case, whichsupplies the generic name for those chemicals stated byDr. Wagoner as being insufficiently identified. I do notfind that Respondent has met its burden to bargain in593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith by such a side-door presentation. The Unionis the exclusive bargaining representative of the employ-ees, and it is entitled to receive relevant and necessaryinformation from the Employer on its own merits andnot as an ancillary to other proceedings in other forums.As to the General Counsel's and the Union's requestthat the Company be required to cross-reference thenames contained on the Revised List of Chemical Nameswith the code names contained on the handling precau-tion sheets, Respondent correctly argues that the issuewas not included in the complaint. However, this doesnot preclude such a remedy from being contained in thisDecision. As stated by the Supreme Court in Carpenters,Local 60 v. NLRB, 365 U.S. 651, 655 (1961), the Board"has broad discretion to adopt its remedies to the needsof particular situations" in order to effectuate the policiesof the Act. I find that the needs of this situation requirethat Respondent supply such a cross-reference to theUnion. As stated in Minnesota Mining & Mfg., supra, "onissues as vital to the employees as their health and safety,the bargaining agent is entitled to the fullest possiblerange of information so that it will be able to discuss andnegotiate on these matters, in a meaningful fashion, onbehalf of those whom it represents."There is one point where the General Counsel and theCharging Party diverge, and that is on the matter ofwhat period of time must Respondent supply the Unionwith a list of chemicals. Counsel for the General Counselstated on the record that he sought the list of the chemi-cals in existence in 1980 when the Union made its writ-ten demand. Counsel for Respondent, agreeing on thispoint with the General Counsel, argues that the com-plaint does not specify the period of time, but infers, asdid the Union's letter of March 3, that it was seeking alist of chemicals used in the plant at that time.The Union, on the other hand, seeks the names of allchemicals currently and formerly used in the plant, backto its commencement of manufacturing tires. In supportof its position, the Union points to Dr. Wagoner's testi-mony, who testified about chemicals previously used at aplant, stating "as important as-is knowledge of the cur-rent chemicals that a worker is exposed to in his workenvironment, equally and more important are the chemi-cals that he has been exposed to in the past." He ex-plained that cancer and other chronic diseases have longlatency periods, and, therefore, information concerningchemicals which may have exposed employees to dan-gers many years ago is important today so as to be ableto deal with the employee's current medical problem.It is clear that Respondent was not violating the Actwhen it did not furnish the Union with a list of thechemicals formerly used in the plant, as the Union hasnot requested this information from the Employer. How-ever, in keeping with the tenets of Carpenters, Local 60,supra, I find that the needs of this situation require aspart of the remedy, that Respondent supply the Unionwith a list of chemicals by their generic names that wereused in the plant since it commenced making tires. TheUnion is not simply asking for past wage information, orother routine matters that are helpful in carrying out itsduties to represent the employees in the bargaining unit,but is seeking information vital to the present and futurehealth of the employees its represents. While the recorddoes not disclose how many of the 1700 employees rep-resented by the Union were employed prior to 1980, it isa reasonable inference to draw that a substantial numberwere so employed. The two witnesses who testified forthe General Counsel, Heinrich and Taylor, had been em-ployed since 1958 and 1967, respectively.Respondent in its brief argues that it has a "significantand substantial interest in the confidentiality" of the list-ing of chemicals being used in the plant and a copy ofthe handling precaution sheets which it previously pro-vided the Union, as well as in any information that it issubsequently directed to provide in this Board case. Re-spondent further contends that if the listing of chemicalsand copies of the handling precaution sheets, as well asany information which it would be subsequently orderedto provide the Union, should fall into the hands of abusiness competitor, Respondent's competitive positioncould be prejudiced as it has "a significant and substan-tial interest in the confidentiality of that information."Respondent then goes on to state:Therefore, minimal protective use restrictions limit-ing the Union's ability to use the generic names ofthe chemicals to the performance of the Union's le-gitimate duties as a bargaining representative arewarranted under the facts and circumstances of thiscase.Detroit Edison, supra, establishes that an employer whowishes certain data to remain secret must demonstrate areasonable basis for its concern over keeping the datasecret. Respondent produced no witnesses or evidence tosustain its bare assertion, and therefore has not met itsburden. The Union has been the collective-bargainingrepresentative of Respondent's employees for 44 years,and there is nothing in the record to indicate that theUnion does not want to remain the collective-bargainingagent for the next 44 years. The Union's duty of fair rep-resentation runs to the 1700 employees in the bargainingunit, not the 26 employees who are involved in personalinjury suits against the parent company. Certainly, it is tothe Union's best interest that it only use the genericnames solely for pursuing its statutory representation re-sponsibilities under the collective-bargaining agreement,and not to disseminate any information that would aid acompetitor. No respectable union would wish to inflict aself-destructing wound on itself by supplying a competi-tor with confidential information. I can foresee no lessresponsible handling of sensitive data by union officialsthan by Respondent. Ingalls Shipbuilding Corp., 143NLRB 712, 718 (1963). Under these circumstances, theUnion is directed to use the generic names of the chemi-cals solely in the performance of carrying out its dutiesas the bargaining representative of the plant's 1,700 em-ployees.As the final argument in its brief, Respondent con-tends:[t]he N.L.R.B. should defer its decision in this caseuntil the identical issues involved herein are decidedby the United States District Court for the District594 KELLY-SPRINGFIELD TIRE COMPANYof of Maryland in the discovery process being pur-sued against Respondent in the civil actions pendingtherein, or by O.S.H.A. in the proceeding pendingagainst Respondent before it.I do not find any merit in this contention of Respond-ent. The purpose of the National Labor Relations Act isfor the vindication of the public interest, not privaterights. The parties are not the same, as neither the Boardnor the General Counsel are parties to the district courtor OSHA cases. Also, the Union is not a party to thesetwo proceedings, as both matters were instituted by pri-vate individuals. Again, the remedies are not the same inany of the three cases. In the district court case the indi-viduals seek money damages for alleged personal inju-ries. In the OSHA case, the individuals seek their expo-sure and medical records. The Congress of the UnitedStates placed the primary authority of carrying out theprovisions of the National Labor Relations Act on theBoard and its processes. Since the earliest days of theAct, as in S. L. Allen & Co., I NLRB 714 (1936), theBoard has held that an employer has the statutory dutyto provide relevant information requested by the collec-tive-bargaining representative of its employees. The in-stant case clearly calls for a Board decision and remedyto fit the purposes of the Act, and there will be no defer-ral to the district court or to OSHA.9CONCLUSIONS OF LAW1. Kelly-Springfield Tire Company is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local No. 26, United Rubber, Cork, Linoleum andPlastic Workers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.9 See Brown & Root, 246 NLRB 33 (1979), in which the Board refusedto defer to OSHA.3. All hourly rated and piecework production, andmaintenance employees at the Company's plant in Cum-berland, Maryland, excluding those employees workingin the capacity of office, clerical, supervisory employees,watchmen and guards, and all other supervisory employ-ees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit ap-propriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4. By refusing on or about March 3, 1980, and continu-ing to refuse until November 1980, to furnish the Unionwith a listing of all chemical materials used in the plantand copies of the handling precaution sheets, Respondenthas engaged in unfair labor practices in violation of Sec-tion 8(a)(5) and (1) of the Act.5. The unfair labor practice specified affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to recommendthat it be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act. It is recommended as to the handlingprecaution sheets that where any sheet only contains acode name Respondent shall furnish its generic name. Itis further recommended that Respondent furnish theUnion with the generic names of all chemicals containedon the Revised List of Chemicals, that were described byDr.Wagoner as insufficiently identified or questionable.In addition, Respondent should be ordered to furnish alist that cross-references the names contained on the Re-vised List of Chemicals with the code names appearingon the handling precaution sheets. Also, Respondentshould be ordered to furnish a list of the chemicals for-merly used in the plant by such chemicals' genericnames.[Recommended Order omitted from publication.]595